McLAUGHLIN, Circuit Judge
(dissenting) .
The trial judge here was under no misapprehension as to the governing legal principles involved. It was because there were actually no facts from which the jury could reasonably find that the preponderance thereof favored liability that the court granted the defendants’ motions for directed verdicts. Assuming that there had been any evidence of negligence on the part of one or more of the defendants, there were no proofs in the case from which the jury could reasonably conclude that such negligence had been proximately connected with the injuries and death of plaintiff’s decedent. As the district court rightly held, there is nothing in the record from which the jury (under Smith v. Bell Telephone Co. of Pennsylvania, cited by the majority, and all sound negligence law) could legitimately conclude favored liability on the part of any defendant. The Smith-Telephone Co. decision would not countenance a jury verdict in this trial attained by outright guessing which would have been the situation had the motions for direction been denied.
I would affirm the judgment of the district court.